Matter of Richters (2017 NY Slip Op 03840)





Matter of Richters


2017 NY Slip Op 03840


Decided on May 11, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 11, 2017

[*1]In the Matter of REBECCA SCOUT RICHTERS, an Attorney. (Attorney Registration No. 5305701)

Calendar Date: May 8, 2017

Before: Garry, J.P., Lynch, Rose, Clark and Mulvey, JJ.


Rebecca Scout Richters, Lincoln, Nebraska, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Rebecca Scout Richters was admitted to practice by this Court in 2015 and lists a business address in Lincoln, Nebraska with the Office of Court Administration. Richters now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Richters' application.
Upon reading the affidavit of Richters sworn to December 3, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Richters is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, J.P., Lynch, Rose, Clark and Mulvey, JJ., concur.
ORDERED that Rebecca Scout Richters' application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Rebecca Scout Richters' name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Rebecca Scout Richters shall, within 30 days of the date of this [*2]decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.